DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication field on 03/01/2022.
Claims 1-22 are pending in this action.
This action is final.
Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 157 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
While the claims in the instant application are not duplicate to the corresponding claims in the patent, it can be observed that the following claims in the instant application are fully contained within the corresponding claims in the paten. The difference happens to be in the fact that the indicated claims in the instant application are broader than the corresponding claims in the patent. Consider the following.
Claims 1-22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 10,798,672 B2. This is a statutory double patenting rejection.
Claim 1 in the patent anticipates claim 1 in the instant application. 
Claim 1 in the patent anticipates claim 2 in the instant application. 
Claim 1 in the patent anticipates claim 3 in the instant application. 
Claim 1 in the patent anticipates claim 4 in the instant application. 
Claim 2 in the patent anticipates claim 5 in the instant application. 
Claim 3 in the patent anticipates claim 6 in the instant application. 
Claim 4 in the patent anticipates claim 7 in the instant application. 
Claim 5 in the patent anticipates claim 8 in the instant application. 
Claim 6 in the patent anticipates claim 9 in the instant application.
 Claim 6 in the patent anticipates claim 10 in the instant application.
 Claim 6 in the patent anticipates claim 11 in the instant application.
Claim 6 in the patent anticipates claim 12 in the instant application. 
Claim 7 in the patent anticipates claim 13 in the instant application.
 Claim 8 in the patent anticipates claim 14 in the instant application.
 Claim 9 in the patent anticipates claim 15 in the instant application. 
Claim 8 in the patent anticipates claim 16 in the instant application. 
Claim 8 in the patent anticipates claim 17 in the instant application. 
Claim 10 in the patent anticipates claim 18 in the instant application. 
Claim 10 in the patent anticipates claim 19 in the instant application. 
Claim 10 in the patent anticipates claim 20 in the instant application. 
Claim 10 in the patent anticipates claim 21 in the instant application. 
Claim 11 in the patent anticipates claim 22 in the instant application.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/tile/efs/quidance/e T D-info-L jsp.
Claims 1, 9-11, 13-15 and 18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 13, 15-16 and 18-20 of U.S. Patent No. 10880857 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by at least the above claims, indicated in the patent, is similar to the invention defined by the claims indicated above with regard to the instant application. Consider the following.
Claim 1 in the patent anticipates claim 1 in the instant application. It is to be noted that all the features of claim 1 in the application are fully contained within claim 1 in the patent. The mere difference between claim 1 in the instant application and claim 1 in the patent is that claim 1 in the instant application is broader than claim 1 in the patent. Thus, this is a case of a narrow claim anticipating a broader claim.
Claim 1 in the patent reads claim 2 in the instant application.
Claim 1 in the patent reads claim 3 in the instant application.
Claim 1 in the patent reads claim 4 in the instant application.
Claim 2 in the patent reads claim 5 in the instant application.
Claim 3 in the patent reads on claim 6 in the instant application.
Claim 4 in the patent reads claim 7 in the instant application.
Claim 5 in the patent reads claim 8 in the instant application.
Claim 6 in the patent reads claim 9 in the instant application.
Claim 6 in the patent reads claim 10 in the instant application.
Claim 6 in the patent reads claim 11 in the instant application.
Claim 6 in the patent reads claim 12 in the instant application.
Claim 7 in the patent reads claim 13 in the instant application.
Claim 18 in the patent reads claim 14 in the instant application. It is to be noted that all the features of claim 14 in the application are fully contained within claim 18 in the patent. The mere difference is between claim 14 in the instant application and claim 18 in the patent is that claim 14 in the instant application is broader than claim 18 in the patent. Thus, this is a case of a narrow claim anticipating a broader claim.
Claim 19 in the patent reads claim 15 in the instant application.
Claim 18 in the patent reads claim 16 in the instant application. 
Claim 18 in the patent reads claim 17 in the instant application. 
Claim 1 in the patent reads claim 18 in the instant application. 
Claim 1 in the patent reads claim 19 in the instant application. 
Claim 20 in the patent reads on claim 20 in the instant application. 
Claim 21 in the patent reads on claim 21 in the instant application. 
Claim 22 in the patent reads on claim 22 in the instant application. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 9-10, 13, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (Edge) (US 2018/0343635 A1) in view of Sahai et al. (Sahai) (US 2019/0052996 A1).
As per claim 1: Edge discloses an apparatus to be employed in a user equipment (UE), the apparatus comprising:
interface circuitry to receive (figs. 1, 3 and 8) (note “LPP 210” and “LPP 320” in figs. 2 and 3 respectively), from a location management function (LMF) (see fig. 8; par. 0004), a first positioning protocol message that requests location information (see figs. 8, 2-3; par. 0068) (note “LPP 210”, “LPP 310” in figs. 1 and 3 respectively and step 810 in fig. 8); and 
processing circuitry, coupled with interface circuitry (see 0007)(circuitry is inherent) (see fig. 8; par. 0004-0005) to:
perform, subsequent to a transmission of the measurement indication or measurement gap request, a measurement based on the first positioning protocol message (see par.0029-0030, 0099); and
encode, based on the measurement, a second positioning protocol message for transmission to the LMF (see abstract; par. 0004, 0029-0030, 0039-0040) (note that if a message is exchanged or sent, then it must have been encoded). But, Edge does not explicitly teach about --- a measurement indication or measurement gap request for transmission to a serving next generation nodeB (gNB), wherein the measurement is based on a parameter of the measurement indication or measurement gap request. 

. However, in the same field of endeavor, Sahai teaches --- a UE may comprise: receiving, at the UE, a Reference Signal Time Difference (RSTD) measurement request; transmitting, from the UE to a Base Station (BS), in response to
the RSTD measurement request, a dedicated gap request comprising a requested configuration of one or more dedicated gaps; and receiving, at the UE, in response to the dedicated gap request, a message comprising a dedicated gap configuration (see par. 0004-0007). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Edge with that of Sahai so that --- the UE receives, in response to the dedicated gap request, a message comprising a dedicated gap configuration (see par. 0007).
As per claim 9: the features of claim 9 are similar to the features of claim 1. It is obvious that a received request is identifiable and message transmitted is encoded. Hence, claim 9 has been rejected on the same ground and motivation as claim 1.
As per claim 18: the features of claim 18 are similar to the features of claim 1, except claim 18 is directed to “means” which is considered as obvious. Hence, claim 18 has been rejected on the same ground and motivation as claim 1.
As per claim 2: the combined references (i. e., modified Edge) teaches about  an apparatus of claim 1, wherein the processing circuitry is to encode the measurement indication or measurement gap request to include an indication of a carrier frequency for which the UE is to perform the measurement (see 0057, 0064).
As per claim 5: Edge teaches about an apparatus of claim 1, wherein the measurement is an inter- radio access technology reference signal time difference measurement (see par. 0057, 0066, 0078).
As per claim 10: the feature of claim 10 is similar to the feature of claim 2. Hence, claim 10 has been rejected on the same ground and motivation as claim 2.
As per claim 13: the feature of claim 13 is similar to the feature of claim 5. Hence,
claim 13 has been rejected on the same ground and motivation as claim 5.
As per claim 19: the feature of claim 19 is similar to the feature of claim 2. Hence,
claim 19 has been rejected on the same ground and motivation as claim 2.
As per claim 22: the feature of claim 22 is similar to the feature of claim 5. Hence,
claim 22 has been rejected on the same ground and motivation as claim 5.
Claims 3-4, 6, 11-12 and 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to the preceding respective claims and further in view of Wang et al. (Wang) (US 2013/0267246 A1).
As per claim 3: the combined references applied to claims 1, 9 and 18 above does not explicitly teach about an apparatus of claim 1, wherein the processing circuitry is to encode the measurement indication or measurement gap request to include an indication of a gap offset in which the UE is to perform the measurement. However, in the same field of endeavor, Wang teaches about --- The gap offset is also used for indicating to the base station that the terminal needs to perform inter-frequency measurement (see par. 0045, 0070, 0115). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of the above combined references with that of Wang for the advantage of --- indicating to the base station that the terminal needs to perform inter- frequency measurement using the gap offset (see par. 0045).
As per claim 4: Wang teaches about an apparatus of claim 3, wherein processing circuitry is to further encode the measurement indication or measurement gap request to include an indication of a carrier frequency for which the UE is to perform the
measurement (see par. 0045), wherein the measurement is a reference signal time difference (RSTD) measurement based on a positioning reference signal transmitted on the carrier frequency within a measurement gap indicated by the gap offset (see par. 0045, 0070, 0144). Motivation is same as provided in the rejection of claim 3 above.
As per claim 6: Wang teaches about an apparatus of claim 1, wherein the processing circuitry is to encode the measurement indication or measurement gap request to include an indication of a measurement gap repetition periodicity (MGRP); a measurement gap length (MGL) (see par. 0061); or a measurement gap pattern identifier (see par. 0069, 0076). Motivation is same as provided in the rejection of claim 3 above.
As per claim 11: the feature of claim 11 is similar to the feature of claim 3. Hence, claim 11 has been rejected on the same ground and motivation as claim 3.
As per claim 12: the feature of claim 12 is similar to the feature of claim 4. Hence, claim 12 has been rejected on the same ground and motivation as claim 4.
As per claim 20: the feature of claim 20 is similar to the feature of claim 3. Hence, claim 20 has been rejected on the same ground and motivation as claim 3.
As per claim 21: the feature of claim 21 is similar to the feature of claim 4. Hence, claim 21 has been rejected on the same ground and motivation as claim 4.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claim 1 above and further in view of Yasukawa et al. (Yasukawa) (US 2017/0230815 A1).
As per claim 8: the combined references applied to claim 1 above does not explicitly teach about an apparatus of claim 1, wherein the processing circuitry is to encode the
measurement indication or measurement gap request to include an indication of a measurement gap type. However, in the same field of endeavor, Yasukawa teaches --- an ID may be provided for each type of measurement gaps so that the gap configuration request may be transmitted by including the ID. Accordingly, each of the user apparatus UE and the base station eNB can hold configuration information of measurement gaps and an ID by associating them with each other, so that, for example, by transmitting a gap change request/release request specifying an ID (see par. 0070). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the references applied to claim 1 above with that of Yasukawa so that --- an ID may be provided for each type of measurement gaps so that the gap configuration request may be transmitted by including the ID (see par. 0070).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang) (US 2013/0267246 A1) in view of Kim et al. (Kim) (US 2019/0239123 A1). As per claim 14: Wang discloses one or more non-transitory, computer-readable media having instructions (see par. 0171) that, when executed, cause a base station to: receive, from a user equipment (UE), positioning information that includes inter- radio access technology (RAT) reference signal time difference (RSTD) information (see par. 0107); and
configure, based on the positioning information, a measurement gap for the UE to perform positioning measurements (see par. 0068, 0070, 0115). But, Wang does not explicitly teach about --- a next generation nodeB (gNB). However, in the same field of
endeavor, Kim teaches about --- descriptions are made of the 5G communication system in which 5G cells are operating in standalone mode and of the 5G communication system in which the 5G cells are operating in non-standalone mode in combination with other standalone 5G cells via dual connectivity or carrier aggregation (see par. 0270, 0273). The 5G cells are operated by gNB. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Wang with that of Kim for an advantage of - -- improving a data rate (see par. 0273).
As per claim 15: Kim teaches one or more non-transitory, computer-readable media of claim 14, wherein the gNB is to provide a new radio standalone cell (see par. 0270, 0273).
As per claim 16: Wang teaches about one or more non-transitory, computer-readable media of claim 14, wherein the RSTD information includes an indication of a carrier frequency on which the UE is to perform positioning measurements (see par. 0068, 0070, 0107, 0115).
As per claim 17: Wang teaches about one or more non-transitory, computer-readable media of claim 14, wherein the RSTD information includes an indication of a requested gap offset for a measurement gap in which the UE is to perform the positioning measurements (see par. 0068, 0070, 0107, 0115).

Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose or fairly teach about an --- apparatus of claim 6, wherein the indication is of the measurement gap pattern identifier that is selected from 0 — 23.
Response to Arguments

Applicant's arguments filed on 03/01/2022 have been fully considered but they are not persuasive. Arguments and corresponding responses appear below.
Argument I: with regard to claim 1, ---- Regardless of whether Sahai teaches or suggest this element (i. e., “encod, based on the first positioning protocol message, a measurement indication or measurement gap request for transmission to a serving next generation nodeB (gNB).”), it is respectfully asserted that if Edge does not teach or suggest the measurement indication or measurement gap request for transmission, then Edge cannot be said to perform a measurement “based on a parameter of the measurement indication or measurement gap request” as recited by amended claim 1. 
Response I: examiner respectfully disagrees with this argument. First, the argument does not clearly indicate why --- Edge cannot be said to perform a measurement “based on a parameter of the measurement indication or measurement gap request” when it is modified as indicated in the rejection of claim 1. Second, the references of Edge and Sahai are within same field of endeavor, thus combinable. Consequently, the modified system (i. e., modified Edge) will be able perform a measurement “based on a parameter of the measurement indication or measurement gap request”. It is also to be noted that in both the claim and argument, only one of  the “measurement indication or measurement gap request” is required to be satisfied. In conclusion, examiner does not get the argument being convincing.
Argument II: with regard to claim 2, ---- First, if Edge does not teach or suggest “encode, based on the first positioning protocol message, a measurement indication or measurement gap request for transmission to a serving next generation nodeB (gNB)”’ as correctly stated by the Office Action at page 8, it is unclear how Edge can be said to teach or suggest encoding a specific parameter of that measurement indication or measurement gap request. In other words, it is unreasonable to assert that a reference describes encoding a detail of a message when the references explicitly stated by the
Office Action to not encode that message. Additionally, paragraph 0057 is understood to describe an issue that may arise when different carrier frequencies are used between two networks, but is not understood to relate to provision by a UE of an indication of a carrier frequency. Similarly, paragraph 0064 is understood to relate to a UE performing actions at different carrier frequencies, but does not appear to have any relation to provision by a UE of an indication of a carrier frequency.
Response II: examiner respectfully disagrees with the argument. It should be noted that the Edge’s reference has been modified by Sahai as shown/discussed in the rejection of claim 1. It is also to be noted in the phrase “wherein the measurement is based on a parameter of the measurement indication or measurement gap request”, only one of the “parameter of the measurement indication or measurement gap request”, is required to be satisfied as indicated by the term “or”, in which case Sahai (or modified edge) teaches at least one of the measurement gap request. Hence, the argument has not been found convincing.
Argument III: with regard to claim 9, ---- however, the rejection of claim 1 fails to address the language of claim 9 which recites “encode, based on the request, a message to include positioning reference signal (PRS) information related to the positioning measurement to be performed by the UE.” As such, no prima facie case of obviousness of claim 9 has been made at least because all elements of the claim have not been addressed. As such, claim 9 is allowable.
Response III: examiner respectfully disagrees with the argument. In that Sahai teaches --- receiving, at the UE, a Reference Signal Time Difference (RSTD) measurement request; transmitting, from the UE to a Base Station (BS), in response to the RSTD measurement request, a dedicated gap request comprising a requested configuration of one or more dedicated gaps; and receiving, at the UE, in response to the dedicated gap request, a message comprising a dedicated gap configuration (see at least par. 0004; abstract). what is missing is the term encode, … a message”, which is obvious that a received request is identifiable and message transmitted is encoded at  the source and decoded at a destination/receiver. Thus, the argument has not been found convincing.
Argument IV: with regard to claim 14, ---- Initially, it is noted that none of the cited elements of Wang teach, suggest, or even relate to an inter-RAT RSTD as recited by claim 14. In fact, it does not appear that the term “inter-RAT” is even addressed by the rejection at all. As such, the rejection fails to establish a prima facia case of obviousness of each and every element of claim 14. Additionally, it is noted that Wang has a priority date of 2011, which is prior to the advent of the 5G technology and related inter-RAT measurement issues that the present application is designed to address. Regardless of whether Kim teaches a gNB, modification of the teachings of Wang to relate to 5G issues (which are then not addressed by the rejection) is an unreasonable alteration at least because the cellular systems are different from one another.
Response IV: examiner respectfully disagrees with the argument. In that Wang teaches/discloses ---The RSTD inter-frequency measurement refers to RSTD measurement performed by the terminal for a measured cell whose frequency is different from the frequency of a serving cell. The positioning assistance data of the RSTD inter-frequency measurement includes an identifier of the measured cell and PRS information of the measured cell (see at least, par.0049,  0066, 0071-0072, 0117). It is to be noted that inter-frequency reads on inter-RAT. Furthermore, Kim teaches the difference feature “a next generation nodeB (gNB)” (see at least, par. 0272-0273, 0276-0277). Furthermore, applicant’s argument “it is noted that Wang has a priority date of 2011, which is prior to the advent of the 5G technology and related inter-RAT measurement issues” is unreasonable since Kim actually teaches/discloses the “a next generation nodeB (gNB)”. Therefore, the argument is not effective or convincing.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        5/7/2022